     Case 3:19-cv-01537-BEN-JLB Document 57 Filed 10/30/20 PageID.4648 Page 1 of 2


SEILER EPSTEIN LLP
ATTORNEYS AT LAW
                                                                                     GML@SEILEREPSTEIN.COM




                                                October 30, 2020

        Hon. Roger T. Benitez
        UNITED STATES DISTRICT JUDGE
        SOUTHERN DISTRICT OF CALIFORNIA
        221 West Broadway, Courtroom 5A
        San Diego, CA 92101

       Re:    Miller v. Becerra
              USDC No. 3:19-cv-01537-BEN-JLB

       Dear Judge Benitez:

               On behalf of the parties in this action, we write to jointly request that the Court clarify
       and/or modify the October 23, 2020 minute order concerning the filing of pretrial briefs [ECF No.
       55]. At the conclusion of the evidentiary hearing last week, on October 22, 2020, the parties
       discussed, and the Court ordered on the record, the submission of simultaneous, supplemental briefs
       not to exceed 25 pages in light of the passage of time since the briefing on the motion for
       preliminary injunction earlier this year. On October 23, 2020, the Court issued a minute order,
       stating that “[p]retrial briefs to be simultaneously exchanged and filed no later than 11/5/2020”
       [ECF No. 55]. It was the parties’ understanding that simultaneous supplemental briefs would be
       filed on November 5, 2020, and that any pre-trial materials, e.g., Memoranda of Contention of Facts
       and Law, exhibit and witness lists, would be filed in advance of the December 16, 2020 pretrial
       conference on November 18, 2020, as required under S.D. Local Rule 16.1(f)(2).

               To streamline the presentation of issues to the Court, and reduce duplicative submissions,
       the parties respectfully propose modification of the Court’s October 23, 2020 minute order to (i)
       vacate the requirement that the parties file supplemental briefs on November 5, 2020, given that any
       supplemental briefing can be made in the parties’ respective Memoranda of Contention of Facts and
       Law, and (ii) require the parties to exchange and file their Memoranda of Contention of Facts and
       Law, including exhibit and witness lists, on November 18, 2020 (28 days before the Pretrial
       Conference) pursuant to S.D. Local Rule 16.1(f)(2).

              Consistent with the Court’s suggestion at the conclusion of the evidentiary hearing, we are
       available for a telephonic conference to discuss these issues and the Court’s preference and to
       prepare a proposed order as necessary. Following this letter, we will be reaching out to your clerk
       with the suggestion of a telephonic conference.




                      275 BATTERY STREET | SUITE 1600 | SAN FRANCISCO | CALIFORNIA | 94111
                              TELEPHONE : (415) 979-0500 FACSIMILE: (415) 979-0511
Case 3:19-cv-01537-BEN-JLB Document 57 Filed 10/30/20 PageID.4649 Page 2 of 2

 SEILER EPSTEIN LLP
 ATTORNEYS AT LAW
 Page 2


          We thank Your Honor for your attention to this request.


           SEILER EPSTEIN LLP                      OFFICE OF THE ATTORNEY GENERAL

           /s/ George M. Lee                       /s/ John D. Echeverria
           George M. Lee                           John D. Echeverria
           Attorneys for Plaintiffs                Attorneys for Defendants
